Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 9/29/2022 has been entered. Claims 21-30 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2013/0249381) (hereinafter Takeuchi) in view of Ge et al. (US 2013/0058080) (hereinafter Ge).
	Re claim 1: Takeuchi teaches a light-emitting apparatus, comprising: a lamp holder (190, fig. 2); a first light-emitting module (200Na, fig. 19), arranged on the lamp holder (see fig. 1), and comprising: a first substrate (210na, fig. 19), having a first longer edge (long edge of 210na, fig. 19) with a first extending direction (X-direction, fig. 19), a first surface (top surface of 210na, fig. 19), and a second surface (bottom surface of 210na, fig. 19) opposite to the first surface (see fig. 4); a first group of light-emitting diode structures (220, fig. 19), disposed on the first surface (upper surface of 210na); and a first connection port (40a, fig. 19) a second light-emitting module (200Nc, fig. 19), arranged on the lamp holder (see fig. 1), and comprising: a second substrate (210nc, fig. 19), having a second longer edge (long edge of 210nc, fig. 19) with a second extending direction (Y-direction, fig. 19), a third surface (top surface of 200nc, fig. 19), and a fourth surface (bottom surface of 200nc, fig. 19) opposite to the third surface (see fig. 19); a second group of light-emitting diode structures (220 of 200Nc, fig. 19), disposed on the third surface (see fig. 19); and a second connection port (40c, fig. 19); a first connecting device (170a, fig. 19), connected to the first connection port (40a); a second connecting device (160a, fig. 19), connected to the second connection port (40c); a lamp cap (110, fig. 2), arranged on the lamp holder (190), defining an accommodating space with the lamp holder (space within 110 and 190, fig. 2), and the first light-emitting module (200Na) and the second light-emitting module (200Nc) arranged in the accommodating space (see fig. 19); and a bracket (120, fig. 2), arranged on the lamp holder (190) and having a third extending direction (Z-direction, fig. 2); wherein the first light-emitting module (200Na) and the bracket (120) are connected through the first connecting device (170a), and the second light-emitting module (200Nc) and the bracket (120) are connected through the second connecting device (160a); wherein, in a projection plane (plane of Z-direction, fig. 19), the first extending direction (X-direction, fig. 19) and the third extending direction (Z-direction, fig. 19) has a first included angle (angle of about 90 degrees, fig. 19); the second extending direction (Y-direction, fig. 19) and the third extending direction (Z-direction, fig. 19) has a second included angle (angle of about 90 degrees, fig. 19); and, the first included angle (90° angle between X and Z direction, fig. 19) and the second included angle (90° angle between Y and Z direction, fig. 19) are equal to or less than 90 degrees (see fig. 19).  
However, Takeuchi is silent about the first included angle and the second included angle are different.
Ge teaches a first substrate (6b, fig. 2), having a first longer edge (long edge of 6b, fig. 19) with a first extending direction (D1, see annotated fig. 2), a second substrate (6a, fig. 2), having a second longer edge (long edge of 6a, fig. 19) with a second extending direction (D2, see annotated fig. 2), a bracket (4, fig. 2), arranged on the lamp holder (8, fig. 2) and having a third extending direction (D3, see annotated fig. 2); wherein, in a projection plane (vertical plane of D3, see annotated fig. 2), the first extending direction (D1) and a third extending direction (D3, see annotated fig. 2) has a first included angle (Θ1, see annotated fig. 2), the second extending direction (D2) and the third extending direction (D3) has a second included angle (Θ2, see annotated fig. 2), and of the first included angle (value of Θ1 is about 30° in the clockwise direction, see annotated fig. 2) and the second included angle (value of Θ2 can be about -30° in the counter-clockwise direction, see annotated fig. 2). Ge further suggests an arrangement of the substrates being changed with different angles (see figs. 1, 2, and 18-21).

    PNG
    media_image1.png
    874
    577
    media_image1.png
    Greyscale

Therefore, in view of Ge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second substrates of Takeuchi by  adjusting the positions of the first and second light emitting modules where the first included angle and the second included angle are different, in order to adjust the light output range and light output distribution angle of the light emitting apparatus.

Re claim 22: Takeuchi teaches the first connection port (40a, fig. 19) is arranged on the first surface of the first substrate (top surface of 210na, fig. 19) and a side of the first group of light emitting diode structures (left side of 220, fig. 19).

Re claim 29: Takeuchi teaches each of the first light-emitting module (200Na, fig. 19) and the second light-emitting module (200Nc, fig. 19) is configured to emit light in omni-directions (light from 200Na and 200Nc spread light in all directions above, fig. 19).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2013/0249381)(hereinafter Takeuchi'381) in view of Ge et al. (US 2013/0058080) as applied to claim 21 above, and further in view of Takeuchi et al. (US 2013/0235592) (hereinafter Takeuchi'592).
Re claim 23: Takeuchi'381 teaches the first connection port (40a, fig. 19) is arranged on the second surface of the first substrate (bottom surface of 210na, fig. 19).
However, Takeuchi'381 in view of Ge fails to teach the first connection port comprises a plurality of conductive vias penetrating the first substrate, and a first connecting pad and a second connecting pad which are electrically connected to the first group of light-emitting diode structures through the plurality of conductive vias.
Takeuchi'592 teaches a plurality of conductive vias (242a, 242b, fig. 21) penetrating a first substrate (140, fig. 21), and a first connecting pad (left 141, fig. 21) and a second connecting pad (right 141, fig. 21) which are electrically connected to the first group of light-emitting diode structures (150, fig. 21) through the plurality of conductive vias (242a, 242b).
Therefore, in view of Takeuchi'592, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a plurality of conductive vias penetrating the first substrate and add a first connecting pad and a second connecting pad electrically connected to the first group of light-emitting diode structures through the plurality of conductive vias of the first embodiment of Takeuchi, in order to enhance and ensure an electrical connection between the light emitting modules and the lamp holder.

Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2013/0249381)(hereinafter Takeuchi'381) in view of Ge et al. (US 2013/0058080) as applied to claim 21 above, and further in view of Yano (US 2016/0155775).
Re claim 27: Takeuchi teaches the first light emitting module (200Na, fig. 19) further comprises a third group of light-emitting diode structures (groups of LEDs on 220 can be divided into a third group, fig. 19) arranged on the first surface (top surface of 210na); and a wavelength converting layer (layer of 220, fig. 26) (phosphor, see para [0197]) covering the first group of light-emitting diode structures and the third group of light-emitting diode structures (see fig. 26).
However, Takeuchi in view of Ge fails to teach the wavelength converting layer has portions with different phosphor compositions, the portions respectively correspond to the first group of light-emitting diode structures and the third group of light-emitting diode structures.
Yano teaches the wavelength converting layer (3, 4, fig. 7) has portions (14', 24', fig. 8) with different phosphor compositions (YAG and CASN phosphor, see para [0082]) (see para [0125] also), the portions (14', 24', fig. 8) respectively correspond to a first group of light-emitting diode structures (10'a, fig. 7) and the third group of light-emitting diode structures (20'a).
Therefore, in view of Yano, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the phosphor compositions of the wavelength converting layer to have portions with different phosphor compositions, the portions respectively correspond to the first group of light-emitting diode structures and the third group of light-emitting diode structures, in order to change the light output color or spectrum of the light emitting apparatus.

Re claim 30: Takeuchi teaches the first light-emitting module (200Na, fig. 19) further comprises a third group of light-emitting diode structures (groups of LEDs on 220 can be divided into a third group, fig. 19) arranged on the first surface (top surface of 210na), and 
However, Takeuchi in view of Ge fails to teach the first group of light-emitting diode structures and the third group of light-emitting diode structures are configured to emit different color lights.
Yano teaches a first group of light-emitting diode structures (1, fig. 20) and a second group of light-emitting diode structures (2, fig. 20) are configured to emit different color lights (emit light with emission spectrum different from each other, see para [0061]).
Therefore, in view of Yano, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light emitting diodes of the first and second group of light emitting diode structures where they are configured to emit different color lights, in order to change light emission spectrum of light to provide a desired light output distribution.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2013/0249381)(hereinafter Takeuchi'381) in view of Ge et al. (US 2013/0058080) as applied to claim 21 above, and further in view of Matsuda et al. (US 2013/0155683) (hereinafter Matsuda).	Re claim 28: Takeuchi teaches the first light-emitting module (200Na, fig. 19) is arranged to engage with the first connecting device (170a, fig. 19) through the first connection port (40a, fig. 19).
However, Takeuchi in view of Ge fails to teach the first connection port comprises a first connecting pad and a second connecting pad which are bonded to the first connecting device.
	Matsuda teaches a connection (port of 141, fig. 24) comprises a first connecting pad (left 141, fig. 24) and a second connecting pad (right 141, fig. 24) bonded (bonded via 174, fig. 23) to the connection device (120, fig. 23).  
Therefore, in view of Matsuda, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the connection port by adding a first connecting pad and a second connecting pad bonded to the connection device, in order to provide another method of electrically connecting the light emitting modules to the base.

Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive.
Regarding applicant's argument that "none of them discloses or suggest that any two LED filaments in the same bulb have different included angles with the bracket", the examiner respectfully disagrees. The examiner notes that Ge discloses the first and second included angles are different based upon a direction of measurement as noted in annotated fig. 2 of Ge. The examiner additionally notes that the claims do not specify which direction the angle can be measured from. Specifically, the first included angle Θ1 is measured to be approximately about 30° in a clockwise direction and the second included angle Θ2 is measured to be approximately about -30° in a counter-clockwise direction. Therefore, Ge satisfies the limitation where the first included angle and the second included angle are different, and the first included angle and the second included angle are equal to or less than 90 degrees, since -30° is less than 90 degrees. 

Allowable Subject Matter
Claims 24-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest the light-emitting apparatus of claim 23, wherein the first connecting pad and the second connecting pad have a same electrical polarity as specifically called for in the claimed combinations.
Claims 25-26 are allowable since they are dependent upon claim 24.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875